DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 10, 15, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voskoboynikov et al. (US 2019/0015571).
 Regarding claims 1, 10, Voskoboynikov discloses a controller for an implantable blood pump (page 2, [0010]), comprising: processing circuitry in communication with the implantable blood pump and configured to generate at least one preventative alert (sounding an alarm) (page 2, [0010]).
 Regarding claims 6, 15, Voskoboynikov discloses wherein the at least one preventative alert is an audible alert (sounding an alarm in page 2, [0010]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-3, 7, 11-12, 16,  are rejected under 35 U.S.C. 103 as being unpatentable over Voskoboynikov in view of Fobi (US 2008/0195061).
 Regarding claims 2, 11, Voskoboynikov discloses all the limitations set forth in claim 1 but fails to explicitly disclose wherein the at least one preventative alert includes an alert notifying a user to hydrate.
 However, Fobi discloses wherein the at least one preventative alert includes an alert notifying a user to hydrate (page 5, [0047]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature of Fobi within the system of Voskoboynikov in order to enhance the bioavailability of the pump and maintain a therapeutically effective circulating plasma and blood concentration that exhibits little or no toxicity thereby improving the reliability of the system.
 Regarding claims 3, 12, Voskoboynikow and Fobi disclose all the limitations set forth in claim 1 and Fobi further discloses wherein the at least one preventative alert includes an alert notifying a user to take medication (take a ceriain amount of fluid in page 5, [0047]).
 Regarding claims 7, 16, Voskoboynikov and Fobi disclose all the limitations set forth in claim 1 and Fobi further discloses wherein the at least one preventative alert is a text alert (email in page 5, [0047]).

Claims 4-5, 8-9, 13-14, 17, are rejected under 35 U.S.C. 103 as being unpatentable over Voskoboynikov (US 2019/0015571) in view of Neravati et al. (US 2017/0372592).
 Regarding claims 4, 13, Voskoboynikov  discloses all the limitations set forth  in claim 1 but fails to explicitly disclose wherein the at least one preventative alert is a silent alert.
 However, Neravati discloses wherein the at least one preventative alert is a silent alert (page 5, [0051]).
 Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature of Neravati within the system of Voskoboynikov in order to enhance the 
 Regarding claims 5, 14, Yoskoboynikov and Neravati disclose all the limitations set forth in claim 1 and Neravati further discloses wherein the at least one preventative alert is a vibratory alert (page 5, [0045-0046]).
  Regarding claims 8, 17, Yoskoboynikov and Neravati disclose all the limitations set forth in claim 1 and Nevarati further discloses  wherein the at least one preventative alert is dismissible (page 5, [0038]).
Regarding claim 9, Yoskoboynikov and Neravati disclose all the limitations set forth in claim 1 and Neravati further discloses wherein the processing circuitry is further configured to log the generated at least one preventative alert and to not generate a notification of the at least one preventative alert (page 5, [0038, 0051]).

Claims 18, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Voskoboynikov in view of Fobi (US 2008/0195061).
  Regarding claim 18, Voskoboynikov discloses a controller for an implantable blood pump (page 2, [0010]), the controller having a display (page 2, [0010]), the controller (page 2, [0010]); comprising: 
 processing circuitry in communication with the implantable blood pump (page 2, [0010]).
   Voskoboynikov discloses all the limitations set forth above but fails to explicitly disclose a haptic device coupled to the controller; and with the haptic device, the processing circuitry being configured to generate at least one preventative alert as a vibratory alert from the haptic device and as a text alert on the display.
  However, Fobi discloses a haptic device coupled to the controller (fig. 2; page 5, [0044]); and with the haptic device, the processing circuitry being configured to generate at least one preventative alert as a vibratory alert from the haptic device (page 5, [0044]) and as a text alert on the display (page 4, [0037]).

  Regarding claim 20, Voskoboynikov and Fobi disclose all the limitations set forth in claim 18 and Fobi further discloses wherein the at least one preventative alert is at least one from the group consisting of an alert notifying a user to hydrate and take medication (page 5, [0047]). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Voskoboynikov in view of Fobi as applied to claim 18 above, and further in view of Neravati et al. (US 2017/0372592).
   Regarding claim 19, Voskoboynikov and Fobi disclose all the limitations set forth in claim 18 but fail to explicitly disclose wherein the at least one preventative alert is dismissible.
   However, Neravati discloses wherein the at least one preventative alert is dismissible (page 5, [0038]).
   Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Neravati within the system of Voskoboynikov and Fobi in order to enhance the bioavailability of the tool and maintain a therapeutically effective circulating plasma and blood concentration that exhibits little or no toxicity thereby improving the reliability of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kudlik (US 2019/0351116) discloses current-speed……….Lvads.
Kalia et al. (US 2019/0189274) discloses security….devices.
Han et al. (US 6,268,161) discloses biosensor.

Rudser (US 2017/0182232) discloses vad controller tester.
Mi et al. (US 2020/0129099) discloses multi-sensor diabetes management system.
Uhr et al. (US 2010/0184742) discloses polymorphisms…….medicaments.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
February 8, 2022

                                                                  /DANIEL PREVIL/                                                                  Primary Examiner, Art Unit 2684